Case 1:20-cr-O0006-HSO-JCG Document 3 Filed 01/15/20 Page 1of3

 

SOUTHERN DISTRICT OF MISSISSIPE| -

 

 

 

 

FILE
IN THE UNITED STATES DISTRICT COURT JAN 15 2020
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI aac
SOUTHERN DIVISION ee ey
UNITED STATES OF AMERICA
v. CRIMINAL NO. /.A0 CR O- HSO- TCE
WILLIE L. NECAISE, JR. 26 U.S.C. § 5601(a)(8)

26 U.S.C. § 5601(a)(1)
26 U.S.C. § 5601(a)(4)
18 U.S.C. § 1952(a)(3)

The Grand Jury charges:
COUNT 1

From on or around June 5, 2017 through about October 16, 2018, in Hancock County, in the
Southern Division of the Southern District of Mississippi, the defendant, WILLIE L. NECAISE,
JR., who is not a distiller authorized by law to produce distilled spirits, did knowingly produce
distilled spirits by distillation from mash and other materials.

In violation of Title 26, United States Code, Section 5601(a)(8).

COUNT 2

From on or around June 5, 2017 through about October 16, 2018, in Hancock County, in the
Southern Division of the Southern District of Mississippi, the defendant, WILLIE L. NECAISE,
JR., did knowingly have in his possession and custody and under his control, a still and distilling
apparatus set up which was not registered as required by Title 26, United States Code, Section
5179(a).

In violation of Title 26, United States Code, Section 5601(a)(1).
Case 1:20-cr-O0006-HSO-JCG Document 3 Filed 01/15/20 Page 2 of 3

COUNT 3
From on or around June 5, 2017 through about October 16, 2018, in Hancock County, in the
Southern Division of the Southern District of Mississippi, the defendant, WILLIE L. NECAISE,
JR., did knowingly carry on the business of a distiller, warehouseman and processor without having
given bond as required by law.
In violation of Title 26, United States Code, Section 5601(a)(4).
COUNT 4
From on or around June 5, 2017 through about October 19, 2018, in Hancock County, in the
Southern Division of the Southern District of Mississippi, the defendant, WILLIE L. NECAISE,
JR., did knowingly travel in interstate commerce from Hancock County Mississippi to Slidell,
Louisiana, with the intent to promote, manage, establish, carry on and facilitate the promotion,
management, establishment and carrying on of an unlawful activity being a business enterprise
involving liquor on which the Federal Excise Tax had not been paid, in violation of 26 United
States Code, Sections 5001, 5006, and 5601(a), and thereafter did perform and attempt to perform
acts to promote, manage, establish, carry on and to facilitate the promotion, management,
establishment and carrying on of an unlawful activity.
In violation of Title 18, United States Code, Section 1952(a)(3).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offense,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offense.

Further, if any property described above, as a result of any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
2
Case 1:20-cr-O0006-HSO-JCG Document 3 Filed 01/15/20 Page 3 of 3

deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or (e) has been commingled with other property, which cannot be
divided without difficulty, then it is the intent of the United States to seek a judgment of forfeiture
of any other property of the defendant, up to the value of the property described in this notice or any
bill of particulars supporting it.

All pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 924, and Title 28,

United States Code, Section 2461.

 

 

D. MIGHAEL HURST, JR.

A TRUE BILL: United States Attorney

s/signature redacted

Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the |S = day of January, 2020.

UNITED STATES MAGISTRATE JUDGE

eo
